UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1274



RICKEY W. BOMAR,

                                                Plaintiff - Appellant,

             versus


HOKE, INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (7:05-cv-01527-GRA)


Submitted:    August 7, 2006                 Decided:   August 22, 2006


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rickey W. Bomar, Appellant Pro Se. Wade Edward Ballard, Matthew J.
Gilley, FORD & HARRISON, LLP, Spartanburg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rickey W. Bomar seeks to appeal from the district court’s

order accepting the recommendation of the magistrate judge in part

and dismissing Bomar’s complaint without prejudice for failure to

state a claim upon which relief may be granted.                 Because Bomar

could remedy his complaint’s dismissal by amending the complaint to

clarify his claims and the basis for federal jurisdiction, the

district   court’s   order   is    not   reviewable.      See   Domino   Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993).   Accordingly, we dismiss the appeal.          We dispense with

oral   argument   because    the    facts   and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -